aS-Ckl'/a
 Rodney John Ramirez,# 864913
William P.Clements Unit

9601 Spur 591
Amarillo, Texas 79107-9606

                                                        May 25, 2015
Honorable Abel Acosta, Clerk of the Court

Texas Court of Criminal Appeals

P.O. BOX 12308, Capitol Station                                  RECEIVED IN
Austin, Texas 78711                                           COURT OF CRIMINAL APPEALS
                                                                    MAY 29 2015
RE: RODNEY JOHN RAMIREZ, Relator
    CCA NO.WR-25,057-12
    Trial Court No.59793
    'Letter of Inquiry/Status Check.on Motion For Entry of
    Default Judgment filed on/about February of 2015-'




   Dear Honorable Clerk of the Court/

On/About February of 2015/ I, .Rodney John Ramirez (Relator) under the above-

styled and numbered cause submitted a "pro se Motion For Entry of Default

Judgment"/ due to the "Respondent's failure to comply with the thirty-(30)-

day time limitation (deadline) for response to this Court's Order dated Sep

tember 2/ 2014r" under the above-styled and numbered cause.

   To date/ I have not received notification by this Court of any disposition

on the aforementioned 'Motion'. As such/ I respectfully request "the status

of the aforementioned Motion?" I "Thank You" in advance for your kind.pro

fessional time/ attention and response to this 'Letter of Inquiry/Status

Check on the aforementioned 'Motion'.       Sincerely/Respectfully Requested,

                                                             b
                                            Rodney JoHwTvJRamirez/Kelato
                                            TDCJ-CID#&64913
                                            William   P.Clements    Unit
                                            9601 Spur 591
                                            Amarillo,   Texas 79107-9606


CC:File